Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) were (IDS) submitted on 07/09/2020. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statements.
35 USC § 112(d)
Failure to further limit
Claim(s) 19 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 19
Claim 19 fails to further limit claim 18 because it does not add any features not already disclosed in claim 18. Specifically, Claim 18 already recites all of the elements listed in Claim 19.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 1-6, 8-14, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (US 20170335755).
Claim 1
Regarding Claim 1, Xiao discloses [a] reciprocating engine system comprising:
a turbocharger system comprising a mechanically driven compressor (114), an electrically driven compressor (110) coupled to the mechanically driven compressor, and a compressor bypass valve (72);
an engine block (10) for receiving gas from the turbocharger system; and
a control system (14) for controlling operation of the electrically driven compressor, the compressor bypass valve, and the engine block, the control system programmed for generating control signals for:
under nominal full load operating conditions, minimizing gas flow through the compressor bypass valve and compressing gas within the electrically driven compressor to 
under off nominal full load operating conditions wherein an efficiency of the mechanically driven compressor is reduced, compressing gas within the electrically driven compressor to compensate for the reduced efficiency of the mechanically driven compressor and to maintain the speed set point or the full load power set point of the reciprocating engine system (Step 214),
under partial load operating conditions, partially diverting the gas flow through the compressor bypass valve in response to the reduced load (Step 226).
Claim 2
Regarding Claim 2, Xiao discloses [t]he reciprocating engine system of claim 1, wherein the control system is programmed for generating control signals for, under partial load operating conditions, further compressing gas within the electrically driven compressor to maintain the speed set point or a reduced load power set point of the reciprocating engine system (Para [0066]).
Claim 3
Regarding Claim 3, Xiao discloses [t]he reciprocating engine system of claim 1, wherein the mechanically driven compressor is coupled in series with the electrically driven compressor (Fig. 1).

Claim 4
Regarding Claim 4, Xiao discloses [t]he reciprocating engine system of claim 1, wherein the control system is further programmed for generating control signals for, under nominal full 

Claim 5
Regarding Claim 5, Xiao discloses [t]he reciprocating engine system of claim 1, wherein the control system is further programmed for generating control signals for, under nominal full load operating conditions, commanding the compressor bypass valve to be less than one percent open (Para [0066] discloses that the bypass valve may be tuned to meet the boost demand. Further, Para [0060] discloses that the bypass valve may be a variable valve whose position is adjustable to any position between and including the fully opened and fully closed positions. Thus, as the bypass valve moves from fully open to fully closed it would fall within the 1% range.).

Claim 6
Regarding Claim 6, Xiao discloses [t]he reciprocating engine system of claim 1, wherein the control system is further programmed for generating control signals for, under nominal full load operating conditions, commanding the compressor bypass valve to be completely closed (Step 224).

Claim 8
Regarding Claim 8, Xiao discloses [t]he reciprocating engine system of claim 1, wherein the off nominal full load operating conditions comprise changes in ambient temperature, changes in ambient pressure, changes in altitude (Para [0012]), or combinations thereof.

Claim 9
Regarding Claim 9, Xiao discloses [t]he reciprocating engine system of claim 1, wherein the control system is further programmed for generating control signals for, under transient conditions wherein the mechanically driven compressor is unable to supply enough compressed gas to maintain a transient power set point or to reach the transient power set point quickly enough, compressing gas within the electrically driven compressor to provide additional compressed gas to maintain the transient power set point or to more quickly reach the transient power set point (Step 213).

Claim 10
Regarding Claim 10, Xiao discloses [a] method of operating a reciprocating engine system comprising a turbocharger system comprising a mechanically driven compressor (114), an electrically driven compressor (110) coupled to the mechanically driven compressor, and a compressor bypass valve (72); and 
an engine block (10) for receiving gas from the turbocharger system, the method comprising:
under nominal full load operating conditions, minimizing gas flow through the compressor bypass valve and compressing gas within the electrically driven compressor to 
under off nominal full load operating conditions wherein an efficiency of the mechanically driven compressor is reduced, compressing gas within the electrically driven compressor to compensate for the reduced efficiency of the mechanically driven compressor and to maintain the speed set point or the full load power set point of the reciprocating engine system (Step 214),
under partial load operating conditions, partially diverting the gas flow through the compressor bypass valve in response to the reduced load (Step 226).

Claim 11
Regarding Claim 11, Xiao discloses [t]he method of claim 10, further comprising, under partial load operating conditions, further compressing gas within the electrically driven compressor to maintain the speed set point or a reduced load power set point of the reciprocating engine system (Para [0066]).
Claim 12
Regarding Claim 12, Xiao discloses [t]he method of claim 10, wherein, under nominal full load operating conditions, minimizing gas flow through the compressor bypass valve comprises keeping the compressor bypass valve less than five percent open (Para [0066] discloses that the bypass valve may be tuned to meet the boost demand. Further, Para [0060] discloses that the bypass valve may be a variable valve whose position is adjustable to any position between and including the fully opened and fully closed positions. Thus, as the bypass valve moves from fully open to fully closed it would fall within the 5% range.).

Claim 13
Regarding Claim 13, Xiao discloses [t]he method of claim 10, wherein, under nominal full load operating conditions, minimizing gas flow through the compressor bypass valve comprises keeping the compressor bypass valve less than one percent open (Para [0066] discloses that the bypass valve may be tuned to meet the boost demand. Further, Para [0060] discloses that the bypass valve may be a variable valve whose position is adjustable to any position between and including the fully opened and fully closed positions. Thus, as the bypass valve moves from fully open to fully closed it would fall within the 1% range.).

Claim 14
Regarding Claim 14, Xiao discloses [t]he method of claim 10, wherein, under nominal full load operating conditions, minimizing gas flow through the compressor bypass valve comprises keeping the compressor bypass valve completely closed (Step 224).

Claim 16
Regarding Claim 16, Xiao discloses [t]he method of claim 10, wherein the off nominal full load operating conditions comprise changes in ambient temperature, changes in ambient pressure, changes in altitude (Para [0012]), or combinations thereof.

Claim 17
Regarding Claim 17, Xiao discloses [t]he method of claim 10, further comprising, under transient conditions wherein the mechanically driven compressor is unable to supply enough 

Claim 18
Regarding Claim 18, Xiao discloses [a] system, comprising:
a controller (14) configured to control operation of a reciprocating engine system comprising a an engine block (10) that receives gas from a turbocharger system, wherein the turbocharger system comprises a mechanically driven compressor (114),  an electrically driven compressor (110) coupled to the mechanically driven compressor, and a compressor bypass valve (72), wherein the controller is programmed for generating control signals for:
under nominal full load operating conditions, minimizing gas flow through the compressor bypass valve and compressing gas within the electrically driven compressor to maintain a speed set point or a full load power set point of the reciprocating engine system (Step 213),
under off nominal full load operating conditions wherein an efficiency of the mechanically driven compressor is reduced, compressing gas within the electrically driven compressor to compensate for the reduced efficiency of the mechanically driven compressor and to maintain the speed set point or the full load power set point of the reciprocating engine system (Step 214),
under partial load operating conditions, partially diverting the gas flow through the compressor bypass valve in response to the reduced load (Step 226).

Claim 19
Regarding Claim 19, Xiao discloses [t]he system of claim 18, comprising at least one of the engine block (10), the mechanically driven compressor (114), the electrically driven compressor (110), or the compressor bypass valve (72).

Claim 20
Regarding Claim 20, Xiao discloses [t]he e system of claim 18, wherein the controller is programmed for generating control signals for, under partial load operating conditions, further compressing gas within the electrically driven compressor to maintain the speed set point or a reduced load power set point of the reciprocating engine system (Para [0066]).

35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 20170335755) in view of Bryant et al. (US 20060021606).
Claim 7
except wherein the control system is further programmed for generating control signals for, under nominal full load operating conditions, commanding the engine block operate under a Miller cycle.
However, Bryant teaches wherein the control system is further programmed for generating control signals for, under nominal full load operating conditions, commanding the engine block operate under a Miller cycle (Bryant Para [0008]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Bryant to modify Xiao’s engine system because Bryant teaches that the Miller Cycle is practical for engines that are not frequently operated at light-loads (or as claimed at a full load).

Claim 15
Regarding Claim 15, Xiao discloses [t]he method of claim 10, except further comprising, under nominal full load operating conditions, operating the engine block under a Miller cycle.
However, Bryant teaches further comprising, under nominal full load operating conditions, operating the engine block under a Miller cycle (Bryant Para [0008]).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Bryant to modify Xiao’s engine system because Bryant teaches that the Miller Cycle is practical for engines that are not frequently operated at light-loads (or as claimed at a full load).

Conclusion
Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD BUSHARD/
Examiner, Art Unit 3746

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746  
Tuesday, April 6, 2021